Citation Nr: 1102530	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastrointestinal 
disability (also claimed as gastroesophageal reflux disease 
(GERD), acid reflux, and hiatal hernia), to include as secondary 
to an acquired psychiatric disorder to include PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to an acquired psychiatric 
disorder to include PTSD.

5.  Entitlement to service connection for a sleep disability, to 
include as secondary to an acquired psychiatric disorder to 
include PTSD.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, and 
an acquired psychiatric disorder to include PTSD.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 and subsequent rating decisions from the 
Oakland, California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran, in a statement received in March 2010, 
withdrew his appeals regarding entitlement to increased ratings 
for peripheral neuropathy of the lower extremities.  An April 
2010 rating decision granted service connection for a bilateral 
knee disability.  Therefore, these issues are no longer in 
appellant status.

The issues of entitlement to service connection for tinnitus, a 
gastrointestinal disability, irritable bowel syndrome, and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran is not in receipt of service connection for any 
psychiatric disability; and a sleep disability was not caused or 
aggravated by active duty service or by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).

2.  The criteria for service connection for a sleep disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in November 2007. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

Effective July 13, 2010, the regulations pertaining to service 
connection for PTSD were amended and these regulatory changes 
apply to the instant appeal.  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. 
Reg. 41,092 (July 14, 2010) (correcting the effective date of the 
rule published on July 13, 2010).  Generally, the VA must provide 
a veteran with a summary of the applicable laws and regulations, 
with appropriate citation, and discussion of how such laws and 
regulations affect the determination such that the Veteran might 
provide appropriate evidence and argument in support of his 
claim.  See 38 C.F.R. §§ 19.29, 19.31 (2009).

In the present case, the regulatory amendments pertain to a 
veteran's evidentiary burden when establishing a stressor based 
on "fear of hostile military or terrorist activity." 75 Fed. Reg. 
at 39,852. They do not, however, in any way alter the legal 
requirement that a veteran present medical evidence of a current 
diagnosis of PTSD. 38 C.F.R. § 3.304(f) (2009). As this is the 
underlying reason for the Board's denial in the instant appeal 
and the regulatory changes at no time come into play in this 
decision, there is no prejudice in proceeding with a 
determination at this time.
While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board. All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

The RO has not afforded the Veteran a VA examination specifically 
to obtain an opinion concerning the etiology of the disabilities 
at issue.  Such an opinion is "necessary" under 38 U.S.C.A. § 
5103A(d) when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period, (3) there is an indication the current disability or 
symptoms may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).

In this case, however, there is no probative evidence suggesting 
the Veteran's acquired psychiatric disorders or sleep disability 
are related to his service in the military.  There is no mention 
of these conditions in his service treatment records or for many 
ensuing years, either by complaint (relevant symptoms, etc.), or 
objective clinical finding.  In addition, no inservice stressor 
has been verified.  The Veteran did not provide any information 
regarding an inservice stressor in reply to a VA letter 
requesting such information.  So the Board finds that an etiology 
opinion is not "necessary."  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  Service 
connection for a psychosis can be granted if the condition 
becomes manifest to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran served in Vietnam and stated that he has PTSD due to 
combat stressors.  Recently, the regulations regarding service 
connection for PTSD were amended to provide that if a stressor 
claimed by a veteran is related to the veteran's "fear of hostile 
military or terrorist activity" and a VA or VA-contracted 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor so long as there is not clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service.  Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 
(July 14, 2010) (correcting the effective date of the rule 
published on July 13, 2010).  For purposes of this section, "fear 
of hostile military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho- 
physiological state of fear, helplessness, or horror."  75 Fed. 
Reg. at 39,852.  Without evidence of a diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV, a preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD.  No further discussion of the two remaining 
elements of a PTSD service connection claim is necessary.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Service connection also is permissible for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310(a).

This includes situations where a service-connected condition has 
chronically aggravated a condition that is not service connected.  
But in these instances, compensation is only payable for the 
degree of additional disability attributable to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his sleep disability was caused by PTSD.  
Secondary service connection can only be established after a 
finding that there is an underlying service-connected disability.  
See 38 C.F.R. § 3.310.  In this case, the Veteran is not service 
connected for any acquired psychiatric disorder.  Therefore, 
secondary service connection cannot be established for any 
disabilities related to an acquired psychiatric disorder.

Regarding service connection for a psychiatric disorder and a 
sleep disability on a direct basis, service treatment records are 
silent for any reference to a psychiatric disorder or sleep 
disorder; he checked "no" to the questions regarding whether he 
had or ever had depression or excessive worry, or frequent 
trouble sleeping on service separation examination in December 
1969; there is no postservice evidence of these conditions until 
the 2000's, many years after service; and there is no competent 
evidence linking the disabilities to service.  

A Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992).  The Veteran did not mention any acquired 
psychiatric disorder or sleeping problems on service separation 
examination in December 1969  He did not initiate this claim 
until 2007, almost 38 years after service, even though he 
requested service connection for several conditions in 1977 and 
2002.  The earliest medical evidence of any of these disabilities 
is a private hospital record, dated in 2005 which diagnosed 
alcohol abuse and depression.  This is almost 36 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of symptomatology 
from any incident of service, and it weighs heavily against the 
claim on a direct basis.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service).

The Veteran is competent to comment on his symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of his psychiatric or sleep disorder, and his 
views are of no probative value.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Therefore, service connection on a direct basis is not warranted.

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied. 

Entitlement to service connection for a sleep disability is 
denied.


REMAND

A VA audiological examination was conducted in April 2008.  The 
examiner stated that defining the true cause of the Veteran's 
tinnitus is impossible.  The Veteran will be provided another 
examination by a different specialist to determine if this 
question can be resolved.  

The Veteran's service treatment records reveal treatment for a 
stomach ulcer in 1969 which resolved.  In light of inservice 
treatment for a gastrointestinal condition in service and the 
presence of current gastrointestinal conditions, an examination 
is needed to determine if any current gastrointestinal condition 
is related to service.  

The medical opinions of record are inadequate to resolve the 
issue of whether the Veteran's hypertension was aggravated by the 
Veteran's service-connected diabetes mellitus.  In light of the 
need to remand the claim to resolve this issue, another complete 
medical opinion regarding service connection on a direct and 
secondary basis will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination by an examiner 
other than the examiner who conducted the 
April 2008 VA audiological examination to 
determine the etiology of any current 
tinnitus.  Following review of the claims 
file, the examiner should provide an opinion 
as to whether it is at least as likely as not 
that the Veteran has any current tinnitus 
that is related to his active military 
service.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of any gastrointestinal conditions 
to include GERD, acid reflux, hiatal hernia, 
and irritable bowel syndrome.  Following 
review of the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran 
has any current gastrointestinal disability 
that is related to his active military 
service.  The examiner must comment on the 
Veteran's inservice treatment of a stomach 
ulcer in 1969 in rendering the opinion.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training.

3.  Schedule the Veteran for a cardiovascular 
examination to determine the etiology and 
severity of his hypertension.  The Veteran's 
claims folder must be made available to the 
physician in conjunction with the review.  
The physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any currently diagnosed hypertension is 
caused by service, or caused or aggravated by 
his service-connected diabetes mellitus, and, 
if so, what level of disability is 
attributable to such aggravation.  The 
physician should provide a rationale for the 
opinion provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his attorney a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


